United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2863
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Jacquiere Burnside

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                  ____________

                         Submitted: September 26, 2019
                            Filed: January 7, 2020
                                [Unpublished]
                                ____________

Before SMITH, Chief Judge, WOLLMAN and ERICKSON, Circuit Judges.
                             ____________

PER CURIAM.

      Jacquiere Burnside entered a conditional guilty plea to being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He
appeals the district court’s1 denial of his motion to suppress evidence, arguing that
the officer lacked probable cause to initiate a traffic stop because Burnside did not
violate Iowa law and any mistake of law was not objectively reasonable. We affirm.

       Burnside was driving a Hyundai Santa Fe in Waterloo, Iowa, on October 20,
2017. The vehicle was originally manufactured with two license plate lamps, but the
left lamp was not illuminated. Officer Andrew Tindall stopped the vehicle, believing
that the unlit lamp violated Iowa law. Burnside identified himself, and dispatch
thereafter informed Officer Tindall that Burnside was known to carry weapons.
Officer Tindall conducted a pat-down search and discovered a Bryco Arms, Model
Jennings Nine 9mm handgun on Burnside’s person.

       The magistrate judge concluded that Burnside had complied with Iowa Code
§ 321.387, entitled “Rear lamps,” and Iowa Code § 321.388, entitled “Illuminating
plates.” Iowa Code § 321.387 provides:

      Every motor vehicle . . . shall be equipped with a lighted rear lamp or
      lamps, exhibiting a red light plainly visible from a distance of five
      hundred feet to the rear. All lamps and lighting equipment originally
      manufactured on a motor vehicle shall be kept in working condition or
      shall be replaced with equivalent equipment.

The magistrate judge determined the statute applied “only to rear red lamps on a
vehicle, and not to the rear lamps illuminating a license plate.” R. & R. of Feb. 26,
2018, at 5-6. Under this interpretation, Burnside did not violate the statute by failing
to keep the left license plate light in working condition.


      1
       The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa, adopting, in relevant part, the report and
recommendation of the Honorable C.J. Williams, then Chief Magistrate Judge, United
States District Court for the Northern District of Iowa.

                                          -2-
       The magistrate judge determined that Iowa Code § 321.388 applied to rear
license plate lights, the requirement of which Burnside had undisputedly complied
with. Section 321.388 provides, in relevant part, that “[e]ither the rear lamp or a
separate lamp shall be so constructed and placed as to illuminate with a white light
the rear registration plate and render it clearly legible from a distance of fifty feet to
the rear.” The magistrate judge concluded that Officer Tindall’s mistake of law was
objectively reasonable, however, and recommended that the motion to suppress be
denied.

       Contrary to the magistrate judge’s determination that Burnside had complied
with Iowa law, the district court concluded that Burnside had violated Iowa Code
§ 321.387 on rear lamps. The court “f[ound] that the Iowa Legislature [had] added
the second sentence to § 321.387 with the intent to create an express requirement that
‘all lamps and lighting equipment’ be maintained in working condition.” D. Ct. Order
of Apr. 20, 2018, at 9. The district court predicted that “the Iowa Supreme Court
would find that operating a motor vehicle with one inoperable license plate lamp
violates § 321.387, regardless of whether another lamp is providing the minimum
illumination required by § 321.388.” Id. at 10. In the alternative, the district court
concluded that “even if [its] interpretation of § 321.387 is incorrect, and the entire
section applies only to rear lamps, [the court] find[s] that it was objectively
reasonable for Officer Tindall to believe that one inoperable license plate lamp
violated the statute” and that “the resulting traffic stop was not invalid.” Id. at 12.

       We need not decide which interpretation of Iowa Code § 321.387 is correct,
because any mistake of law by the officer was objectively reasonable. See Heien v.
North Carolina, 574 U.S. 54, 60-61 (2014); United States v. Smart, 393 F.3d 767, 770
(8th Cir. 2005). Even if Officer Tindall was mistaken in his belief that Iowa law
required both license plate lamps to be illuminated, the officer’s error was reasonable
in light of § 381.387’s language that “[a]ll lamps and lighting equipment . . . shall be
kept in working condition.” Although Burnside had complied with the statute that

                                           -3-
specifically addresses illuminating license plates, Iowa Code § 321.388, an
objectively reasonable officer in Tindall’s position could have believed that Burnside
also was required to have both rear license plate lamps illuminated to comply with the
statute that addresses rear lamps, id. § 321.387. See Heien, 574 U.S. at 70 (Kagan,
J., concurring) (explaining that “legal error can support a seizure . . . when the law at
issue is ‘so doubtful in construction’ that a reasonable judge could agree with the
officer’s view.” (quoting The Friendship, 9 F. Cas. 825, 826 (No. 5,125) (C.C.C.D.
Mass. 1812) (Story, J.))). Accordingly, the traffic stop was lawful.

      The judgment is affirmed.
                     ______________________________




                                          -4-